DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 21-42 are pending.  Claims 21-37 and 42 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of carbon fiber filaments, FDM nozzle of Fig. 1B and rounded nozzle outlet of Fig. 6C (“ironing lip”) without traverse in the Reply filed 07/07/2022 is acknowledged.  Thus, claims 38-41 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Priority
The claims receive a priority date of 06/05/2014 because the priority document filed on that date (US 14/297437) is the first priority document to disclose any methods to “maintain[] a stiffness of the [continuous fiber core] filament” (e.g. preventing wall contact of the filament until it has been threaded to the outlet of the printhead by deflecting the filament between the side walls).  Furthermore, this is the first priority document to disclose “ironing lip” or “tip” as in the Figures.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 31-32 and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 31, it is unclear from what or to what the filament is run out.  Claim 31 states “wherein prior to the step of threading is a step of running out the filament.”
In claim 32, it is unclear from what the filament is separated.  Claim 32 states “wherein prior to the step of threading is a step of separating the filament.”
The metes and bounds of “ironing lip” in claim 42 are unclear.  “Ironing lip” is not defined structurally in the claim.  The specification merely mentions “ironing lips” or “tips” “508, 726 and/or 208,” which may be any shape (see e.g. paras. 0124, 0166).  From this limited discussion, it is unclear what structural features are required for the “ironing lip” or “tip.”  Finally, neither “ironing lip” nor “ironing tip” are phrases used in the art of FDM.  Thus, the metes and bounds of “ironing lip” (AKA “ironing tip”) in claim 42 are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23, 29, 33-37 and 42 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by LEAVITT (US 2014/0159284, effective filing 12/7/2012), as evidenced by LOMBARDI (US 6070107).
	As to claim 21, LEAVITT teaches a method of using carbon fiber matrix filaments (paras. 0056) threaded through an FDM nozzle with “cold” region 62 or 128 at room/ambient temperature and “hot” region 120 (Figs. 3, 6-7 and paras. 0047, 0069-70).  The filament stiffness (any amount) is maintained in the cold zone or ambient/room temperature until it reaches the hot zone and is melted and extruded (Figs. 3, 6-7).  LEAVITT states that “Suitable consumable filaments for filament 118 include those disclosed and listed in . . . Lombardi et al., U.S. Pat. Nos. 6,070,107 . . . (para. 0080).”  LOMBARDI teaches carbon fiber reinforced PEEK® materials (col. 2, for example).
	As to claim 22, LEAVITT teaches the cold zone is below melt or glass transition (para. 0069).
	As to claim 23, LEAVITT teaches continuous core (para. 0056).
	As to claim 25, LEAVITT teaches filament can be pushed (e.g. using drive mechanism 60; Figs. 3-4).
	As to claims 26-29, the specification broadly explains that “sufficiently stiff” and “no appreciable tack” encompass ambient temperature or “cold” zones (see e.g. para. 0096).  LEAVITT teaches as much as explained above.
	As to claims 33-34, LEAVITT teaches heat zone 120 diameter larger than cold zone 128 (Figs. 6-7).
	As to claims 35 and 42, “lip” receives its broadest reasonable and common understanding as the edge of a hollow opening.  LEAVITT teaches edge of a hollow opening of nozzle 84 and heated zone (Figs. 6-7).
	As to claim 36, LEAVITT teaches pre-heating between cold zone and heat zone (zone 128 includes transition with thermal gradient; para. 0069).
	As to claim 37, “melts the matrix material interstitially” means to melt the matrix with the fibers (spec. paras. 0009, 0128).  LEAVITT teaches this as explained above.
	
Claims 21-23, 25-30, 33-35, 37 and 42 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by FARMER (US 20180001585, effective filing 06/19/2012).
	As to claim 21, FARMER teaches a method of using carbon fiber matric filaments threaded through an FDM nozzle with “cold” region and “hot” region (annotated Fig. 11, below).  The arbitrary and generic “zones” as claimed are indistinguishable from FARMER.  The filament stiffness (any amount) is maintained in the cold zone or ambient/room temperature until it reaches the hot zone and is melted and extruded (Fig. 11).  The filament can be reinforcement part 1 with carbon fiber core and matrix/shell 2 (Figs. 1-3, para. 0027).

    PNG
    media_image1.png
    446
    692
    media_image1.png
    Greyscale

	As to claim 22, FARMER teaches the cold zone is below melt or glass transition (no melting/heat in zone above extrusion head 4; Fig. 11, for example; see also paras. 0003-16, 0047, 0054-55, 0059, 0061-63, 0066, 0069, 0073 (explaining melting occurs in extrusion head 4, not region above)).
	As to claim 23, FARMER teaches continuous core (Figs. 1-3).
	As to claim 25, FARMER teaches filament can be pushed (drive wheels 8; Fig. 11, for example).
	As to claims 26-29, the specification broadly explains that “sufficiently stiff” and “no appreciable tack” encompass ambient temperature or “cold” zones (see e.g. para. 0096).  FARMER teaches as much as explained above.
	As to claim 30, FARMER teaches to cut filament (para. 0010, 0061, 0063, 0065).
	As to claims 33-34, FARMER teaches heat zone diameter larger than cold zone (Fig. 11, for example).
	As to claims 35 and 42, “lip” receives its broadest reasonable and common understanding as the edge of a hollow opening.  FARMER teaches edge of a hollow opening out of which the filament is extruded, and heated zone (Fig. 11, for example).
	As to claim 37, “melts the matrix material interstitially” means to melt the matrix with the fibers (spec. paras. 0009, 0128).  FARMER teaches this (melt core and shell; paras. 0003-16, 0047, 0054-55, 0059, 0061-63, 0066, 0069, 0073, for example).

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30 is rejected under 35 U.S.C. § 103 as being unpatentable over LEAVITT, in view of FARMER (US 20180001585).
As to claim 30, LEAVITT does not explicitly teach cutting the filament.  
	However, methods of cutting filament to length are familiar in the art.  For example, FARMER teaches to cute filament to length based on the particular application (paras. 0061, 0063, 0065).
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to combine familiar techniques for cutting filaments in FDM to achieve a desired outcome with a reasonable expectation of success.  

Claims 21-37 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over LEAVITT or FARMER, in view of MIKALUK (US 20120231225).
	This rejection is presented in the interest of compact prosecution to the extent Applicants intend to claim using “ironing effect” to apply FDM extruded material to a 3D object on a platform.
	Neither LEAVITT nor FARMER explicitly teaches ironing FDM filament during or after extrusion.
	However, MIKALUK teaches that “It is understood that the extruded roads (e.g., road 86) are typically flattened during the build operation due an ironing effect from extrusion tip 82 (see e.g., FIGS. 17 and 18 below)” (para. 0091).  In other words, ironing effect using extrusion tips in FDM was conventional and expected.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar FDM ironing effect techniques to other FDM techniques to achieve flattening of extruded materials with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 21-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-31 of U.S. Patent No. 11,065,861.
	The conflicting claims teach a 3D printer to thread core reinforced filament using FDM nozzle comprising cold and hot zones “configured to keep the reinforced filament sufficiently stiff to be pushed through the filament feed path until an unattached terminal end approaches the nozzle outlet.”  This includes “wherein the controller is configured to control the filament feed drive and the part drive to maintain the reinforced filament in a substantially unmelted state until the reinforced filament contacts a wall of the nozzle outlet.”  Although the conflicting claims do not recite a method, yet they recite a controller configured to perform the method.  Thus, the conflicting claims render obvious the instant claimed method.

Instant claims 21-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-30 of U.S. Patent No. 9,186,846.
	The conflicting claims teach a method of using a 3D printer to thread core reinforced filament using FDM nozzle comprising cold and hot zones, cold zone “maintaining the unattached terminal end in a substantially unmelted condition [i.e. “stiff”] until the unattached terminal end reaches the nozzle outlet.”  This includes “maintaining the core reinforced filament in a substantially unmelted state until the core reinforced filament contacts a wall of a heated zone of the nozzle.”  Thus, the conflicting claims anticipate the instant claimed method.

	There are many additional possible obvious-type double patenting rejections depending on Applicants’ intended actual invention.  However, the Office would be required to speculate as to the actual invention Applicants intend to claim.  Currently, the claims are so generic that it is impossible to determine the structural features of the claimed device, or the particular method of using it that are distinguishable from the prior art.  The Office could only identify the method of claim 24 as allowable.  Thus, the Office presented the above rejection based on what the Office has identified as allowable over the prior art, below.

Prior Art
The following prior art is also pertinent to FDM nozzles that include “cold” zone and “hot zone”: US 20160122541; US 20140048970; US 20190240970; US 20190232591; US 20180044523; US 10562226.

Allowable Subject Matter Over Prior Art
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 24 is allowable over the prior art because the prior art fails to teach or suggest the step of maintaining a stiffness comprises preventing wall contact of the filament until it has been threaded to the outlet of the printhead.  This requires lateral room between the extrusion nozzle/extruder tube walls and the filament, which is not taught in the prior art.  Instead, the prior art requires filament in contact with the extrusion head channels/walls (e.g. LEAVITT).
For claim clarity, the Office suggests:
21. A method for additive manufacturing, the method comprising steps of:
	threading an end of a filament through a channel of a printhead to an outlet, the filament comprising a substantially continuous fiber core extending within a matrix material, and threading including feeding the filament in an unmelted state;
	maintaining a stiffness of the filament, including passing the filament through a cold feed zone comprising side walls and having a temperature that is below the melting temperature of matrix material, wherein maintaining a stiffness comprises preventing wall contact of the filament until it has been threaded to the outlet of the printhead by deflecting the filament between the side walls; and
	heating the filament at a temperature greater than a melting temperature of the matrix material in a transverse pressure zone at the outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743